Citation Nr: 1529241	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-48 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran testified during a Board hearing in Louisville, Kentucky before the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA claims file.

The Veteran's claim was filed as a claim to reopen his claim for service connection for an acquired psychiatric disorder.  The Board reopened in the claim in an April 2014 decision, but denied the claim for service connection.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in May 2015 granted a Joint Motion to Remand (JMR).  The Court left the Board's reopening of the Veteran's claim undisturbed, and that issue is therefore no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR above identified certain deficiencies in the Board's April 2014 decision.  This remand addresses the concerns raised by the JMR. 

The Veteran's January 2010 claim was for service connection for PTSD.  The Veteran's claim, however, must be construed more broadly as a claim for service connection for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Evidence of the record indicates diagnoses including PTSD, depression, anxiety, and alcohol depression.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In connection with his claim, the Veteran underwent VA examinations in April 2010, October 2010, and January 2013.  While all of the associated examination reports specifically address PTSD, the Board finds that they are inadequate with respect to the Veteran's other diagnoses.

The April 2010 VA examiner opined that the Veteran did not suffer from PTSD.  The examiner instead diagnosed the Veteran with alcohol dependence in remission, anxiety disorder, and depressive disorder.  The examiner opined that it was less likely than not that the Veteran's conditions were caused by or related to military service, and that they were more likely related to his substance abuse.  The examiner also stated that response bias issues and recent alcohol dependence preclude any inferences as to the possibility that the Veteran's anxiety and depression are caused by or related his military service.  The JMR suggested that this report appears to be simultaneously saying that a relationship to service is unlikely and unknowable.

The October 2010 VA examiner likewise opined that the Veteran did not suffer from PTSD.  The examiner instead diagnosed the Veteran with alcohol dependence and anxiety disorder.  The examiner opined that the Veteran's conditions were less likely than not caused by or the result of military stressors.  The examiner based this opinion on a finding that the Veteran was exaggerating his symptoms and was an unreliable historian, and that the Veteran's condition was thus more likely caused by his alcohol dependence.  

The January 2013 VA examiner declined to diagnose the Veteran with PTSD, and stated that given inconsistencies noted in the Veteran's self-report and findings of symptom exaggeration, alcohol dependence is the only health diagnosis that could be made with any degree of clinical certainty.

The JMR notes that in offering their opinions on the relationship between any diagnosed condition and service, none of the examination reports referred to a September 1994 VA examination in which the Veteran reported depression and suicidal thoughts just two years after discharge from service. The JMR found that the rationales provided by the VA examiners with respect to all non-PTSD acquired psychiatric disorders are not sufficiently adequate to make a decision on the Veteran's claim.  It was explained that the 2010 reports appear to conclude that because the Veteran is an unreliable historian his condition is less likely than not related to service.  None of the reports consider the symptoms reported by the Veteran in September 1994.  For these reasons, the Board finds that in order to comply with the concerns raised by the JMR, remand is appropriate so that the Veteran can be afforded a new examination.

Furthermore, the JMR explained that the notice the Veteran received in February and March of 2010 notified the Veteran of the evidentiary requirements for a claim for service connection for PTSD, but that the Veteran has not been notified that evidence regarding any acquired psychiatric disorder is relevant to his claim and should be submitted.  On remand, the Veteran should therefore be notified as such and given the opportunity to present any further relevant evidence for development. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Notify the Veteran that his claim is construed as a claim for service connection for an acquired psychiatric disorder and that evidence and private treatment records regarding any mental health condition is therefore relevant and should be submitted and associated with the claims file.  Should the Veteran identify any relevant private treatment records, obtain those records as appropriate.

3.  Schedule the Veteran for a VA examination for his mental health condition.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any acquired psychiatric orders suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service.       

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




